DISMISS; and Opinion Filed March 26, 2014.




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-13-00829-CV

                                 ERIC WARD, Appellant
                                         V.
                         RISHI VILLAGE APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-03427-E

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                  Opinion by Justice Fillmore
       Appellant’s brief in this case is overdue. By postcard dated September 3, 2013, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
130829F.P05                                          JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

ERIC WARD, Appellant                              On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-13-00829-CV        V.                      Trial Court Cause No. CC-13-03427-E.
                                                  Opinion delivered by Justice Fillmore.
RISHI VILLAGE APARTMENTS,                         Justices FitzGerald and Evans participating.
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee RISHI VILLAGE APARTMENTS recover its costs of this
appeal from appellant ERIC WARD.


Judgment entered this 26th day of March, 2014.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




                                            –2–